  Case 19-36181        Doc 46    Filed 06/01/20 Entered 06/01/20 10:47:59           Desc Main
                                   Document     Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                               ) CASE NO. 19-36181
In re:                                         )
                                               ) Chapter 13
Richard A Kozarits;                            )
                                               ) JUDGE Deborah L. Thorne
Kimberly Kozarits;                             )
                                               )
                                               )
         Debtors.                              )
                                               )

               NOTICE OF FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes MTGLQ Investors, LP (“Creditor”), by and through undersigned counsel, and

hereby submits Notice of Forbearance to the Court based on the Debtor’s request for mortgage

payment forbearance due to hardship caused by the COVID-19 pandemic. The forbearance

agreement relates to the loan ending in ‘1265’, hereinafter “Loan”, which is secured by the real

property located at 292 Cottontail Trail, Branson West, Missouri 65737.

         The Debtor contacted Creditor requesting a forbearance period of 3 months and has elected

to not tender mortgage payments to Creditor that would come due on the mortgage starting

5/1/2020 through 7/31/2020. Creditor has granted the Debtor’s forbearance request. To the extent

the forbearance period is not extended for an additional period of time as provided under the

CARES Act, Debtor will resume mortgage payments beginning 8/1/2020. Near the end of the

forbearance period, debtor, through counsel, will need to engage with creditor on a solution for

payments suspended during the forbearance. This Notice does not constitute an amendment and/or

modification of the Loan.
  Case 19-36181            Doc 46       Filed 06/01/20 Entered 06/01/20 10:47:59       Desc Main
                                          Document     Page 2 of 3



          Creditor does not waive any rights to collect the payments that come due during the

forbearance period. Furthermore, Creditor does not waive its rights under other applicable non-

bankruptcy laws and regulations, including, but not limited to, RESPA, and the right to collect on

any post-petition escrow shortage.

          Creditor does not waive its rights to seek relief from the automatic stay for other reasons

other than non-payment of the Mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

          This Notice does not constitute an amendment or modification to the Debtor(s) plan of

reorganization, and does not relieve the Debtor(s) of the responsibility to amend or modify the

plan of reorganization to reflect the forbearance agreement, if required.



 Dated:                                            Respectfully submitted,

                                                   /s/ Theodore Konstantinopoulos



Anselmo Lindberg & Associates LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B20020042
  Case 19-36181      Doc 46    Filed 06/01/20 Entered 06/01/20 10:47:59                Desc Main
                                 Document     Page 3 of 3



                              CERTIFICATE OF SERVICE

I hereby certify that on June 1, 2020, a true and correct copy of the foregoing “Notice of
Forbearance” was served:

Via the Court's ECF system on these entities and individuals who are listed on the Court's
Electronic Mail Notice List:

       David H Cutler, Debtor's Counsel
       Marilyn O Marshall, Trustee
       Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

       Richard A Kozarits, 8S336 Vine Street, Burr Ridge, IL 60527
       Kimberly Kozarits, 8S336 Vine Street, Burr Ridge, IL 60527



                                                /s/ Victoria Shouse
                                               Anselmo Lindberg & Associates LLC
                                               1771 W. Diehl Rd., Ste. 120
                                               Naperville, IL 60563-4947
                                               630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
                                               ILbankruptcy@dallegal.com
                                               Firm File Number: B20020042
